DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John K. Whetzel on June 18, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 1, 2, 15 and 16 have been replaced as followings:
--1. An output driver comprising:
a main output driver configured to receive data of an internal supply voltage to generate output data of an output supply voltage lower than the internal supply voltage and to receive the data of a ground voltage to generate the output data of the ground voltage;
a pre-emphasis controller configured to detect a transition of the data from the ground voltage to the internal supply voltage to generate a first pulse signal that is activated for a predetermined time, and to receive a pre-emphasis enable signal and generate a level-up pre-emphasis enable signal and a first level-up pulse signal of the ground voltage in response to the received pre-emphasis enable signal and the first pulse signal;

a pre-emphasis driver configured to pre-emphasize the output data in response to the one or more pre-emphasis pull-up control signals of the high supply voltage based on the output data transitioning from the ground voltage to the output supply voltage lower than the internal supply voltage. --,

-- 2. The output driver according to claim 1, wherein the pre-emphasis controller is further configured to detect a transition of the data from the internal supply voltage to the ground voltage to further generate a second pulse signal that is activated for the predetermined time, and is further configured to receive the pre-emphasis enable signal  and further generate a second level-up pulse signal of the ground voltage in response to the received pre-emphasis enable signal and the second pulse signal,
wherein the pre-emphasis pre-driver is further configured to generate one or more pre-emphasis pull-down control signals of the high supply voltage using the level-up pre-emphasis enable signal and second level-up pulse signal of the ground voltage, and
wherein the pre-emphasis driver is further configured to pre-emphasize the output data in response to the one or more pre-emphasis pull-down control signals in response to the output data transitioning from the internal supply voltage to the ground voltage. --,

--15. A semiconductor memory device comprising:
a command & address generator configured to receive a command & address, decode a command signal included in the command & address to generate a mode set command, an active command, or a read command, and generate an address signal included in the command & address as a mode set code in response to the command signal included in the command & address being the mode set command, as a row address signal in response to the command signal being the active command, and as a column address signal in response to the command signal being the read command;

a row decoder configured to generate word line selection signals using the row address signal;
a column decoder configured to generate column selection signals using the column address signal;
a memory cell array configured to output data from memory cells selected from among a plurality of memory cells in response to the word line selection signals and the column selection signals;
a read path unit configured to output the data output from the memory cell array; and
a plurality of output drivers configured to drive the data output from the read path unit to output output data to a plurality of data terminals,
wherein each of the output drivers comprises:
a main output driver configured to generate the output data that transitions between an output supply voltage lower than an internal supply voltage and a ground voltage in response to the data and the main pull-up control code;
a pre-emphasis controller configured to detect a transition of the data from the ground voltage to the internal supply voltage to generate a first pulse signal, and to receive the pre-emphasis enable signal and generate a level-up pre-emphasis enable signal and a first level-up pulse signal of the ground voltage in response to the received pre-emphasis enable signal and the first pulse signal;
a pre-emphasis pre-driver configured to generate one or more pre-emphasis pull-up control signals of a high supply voltage higher than the internal supply voltage using the level-up pre-emphasis enable signal and first level-up pulse signal of the ground voltage; and
a pre-emphasis driver configured to vary a transition time of the output data in response to the one or more pre-emphasis pull-up control signals of the high supply voltage based on the output data transitioning between the ground voltage to the output supply voltage lower than the internal supply voltage. --,


--16. The semiconductor memory device according to claim 15, wherein the pre-emphasis controller is further configured to detect a transition of the data from the internal supply voltage to the ground voltage to further generate a second pulse signal that is activated for a predetermined time, and is further configured to receive the pre-emphasis enable signal and further generate a second level-up pulse signal of the ground voltage in response to the received pre-emphasis enable signal and the second pulse signal,
wherein the pre-emphasis pre-driver is further configured to generate one or more pre-emphasis pull-down control signals of the high supply voltage using the level-up pre-emphasis enable signal and second level-up pulse signal of the ground voltage, and
wherein the pre-emphasis driver is further configured to vary the transition time of the output data in response to the one or more pre-emphasis pull-down control signals in response to the output data transitioning from the internal supply voltage to the ground voltage. --.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
 Although Hsu et al. (US PAT No. 8,410,818) teaches a high-speed bus interface with an adaptive swing driver includes a transmitter and a receiver coupled via a bus, one of ordinary skill in the art would not have been motivated to modify the teaching of Hsu et al. to further includes, among other things, the specific of an output driver comprising a pre-emphasis controller configured to detect a transition of the data from the ground voltage to the internal supply voltage to generate a first pulse signal that is activated for a predetermined time, and to receive a pre-emphasis enable signal and generate a level-up pre-emphasis enable signal and a first level-up pulse signal of the ground voltage in response to the received pre-emphasis enable signal and the first pulse signal, and a pre-emphasis pre-driver configured to generate one or more pre-emphasis pull-up control signals of a high supply voltage higher than the internal supply voltage using the level-up pre-emphasis enable signal and the first level-up pulse signal of the ground voltage (claim 1), the specific of an output driver comprising a pre-emphasis controller configured to detect a transition of data from a ground voltage to an internal supply voltage to generate a first pulse signal that is activated for a predetermined time, and to generate a first control signal and a second control signal using the first pulse signal, and a first switching circuit configured to supply a high supply voltage higher than the internal supply voltage as a first supply voltage in response to the first control signal and supply the internal supply voltage as the first supply voltage in response to the second control signal (claim 8), the specific of a semiconductor memory device comprising a plurality of output drivers where each of the output drivers comprises a pre-emphasis controller configured to detect a transition of the data from the ground voltage to the internal supply voltage to generate a first pulse signal, and to receive the pre-emphasis enable signal and generate a level-up pre-emphasis enable signal and a first level-up pulse signal of the ground voltage in response to the received pre-emphasis enable signal and the first pulse signal, and a pre-emphasis pre-driver configured to generate one or more pre-emphasis pull-up control signals of a high supply voltage higher than the internal supply voltage using the level-up pre-emphasis enable signal and first level-up pulse signal of the ground voltage (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Son et al. (US 2020/0044645 A1) discloses an output driver including a pre-driver receiving a driver control code to generate a pull-up control signal or a pull-down control signal.
Wang et al. (US PAT No. 10,003,336) discloses an integrated driver and termination circuit.

Park (US PAT No. 7,440,343) discloses an output driving device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844